                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

YOUTUBE, LLC, a Delaware Limited
Liability Company;
                                                                 8:19CV353
                      Plaintiff,

       vs.                                                         ORDER

CHRISTOPHER L BRADY, an individual;

                      Defendant.


       This matter is before the Court on the parties’ Stipulation to Entry of Judgment and

Permanent Injunction (Filing No. 18).      The Court has reviewed this Stipulation and

concludes that it should be approved, and that judgment and a permanent injunction

should be entered in favor of Plaintiff YouTube L.L.C. and against Defendant Christopher

L. Brady. Accordingly,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       Defendant Christopher L. Brady and other persons who are in active concert or

participation with him, are permanently enjoined from directly or indirectly:

       a.     Submitting any notices of alleged copyright infringement to YouTube that

misrepresent that material hosted on the YouTube service is infringing copyrights held or

claimed to be held by Brady or anyone Brady claims to represent; and

       b.     Misrepresenting or masking their identities in future interactions on or with

services offered by Google LLC or its affiliates, including but not limited to YouTube

services.

       Dated this 24th day of October, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
